Citation Nr: 0727785	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-17 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
left foot drop.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from February 1984 to 
January 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial10 
percent rating for left foot drop, as a residual of a pinched 
sciatic nerve, effective July 3, 2003.  In January 2005, the 
veteran filed a notice of disagreement (NOD) with the initial 
rating assigned for left foot drop.  A statement of the case 
(SOC) was issued in May 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2005.

Because the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the July 3, 2003 effective date of the grant of 
service connection for left foot drop, the veteran has 
experienced pain and numbness of the left foot equivalent to 
no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for left foot drop have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a September 2003 2005 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate a claim for service connection for 
left foot pain (the claim at that time); however, the letter 
also notified the appellant of what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further relevant 
evidence.  Thereafter, the veteran was afforded the 
opportunity to respond.  After the grant of service 
connection, and the filing of the veteran's notice of 
disagreement, the May 2005 SOC on the claim for a higher 
initial rating for left foot drop provided initial notice of 
the criteria for a higher rating for that disability.  Also, 
a March 2006 letter generally explained how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations.

Thus, while the RO has not provided a notice letter specific 
to the claim for a higher rating for left foot drop, given 
the above, and because the appellant has demonstrated a clear 
understanding of what is needed substantiate the claim for 
higher rating, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of the 
notice identified above.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) ((rejecting the argument that the Board 
lacks authority to consider harmless error).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that the veteran has not 
contended that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice to 
the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of an April 2003 
post-service private outpatient treatment record, as well as 
a report of VA examination conducted in March 2004 (in 
connection with the claim for service connection).  Following 
the grant of service connection, the RO scheduled the veteran 
for another VA examination in March 2007; however, the record 
reflects that the veteran failed to appear for the scheduled 
examination.  Also of record are various statements submitted 
by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating signed following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

Historically, by rating action in April 2004, service 
connection was granted for left foot drop as a residual of a 
pinched sciatic nerve, evaluated as 10 percent disabling 
under Diagnostic Code 8520.  

Under Diagnostic Code DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating and moderate incomplete paralysis 
warrants a 20 percent disability rating.  Moderately severe 
incomplete paralysis of the sciatic nerve warrants a 40 
percent rating.  Severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants as 60 percent 
rating.  An 80 percent rating requires complete paralysis of 
the sciatic nerve, in which the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.121a, DC 8520 (2006).

An April 2003 Shady Grove Orthopaedic Associates report shows 
that the veteran reported that he developed medial left foot 
pain 4 to 6 months earlier.  He also reported that in 1985 or 
1986 he slipped in a tank and landed in a sitting position.  
He developed an acute sciatic palsy and remembered not having 
control of his foot.  He indicated that the symptoms subsided 
and he was discharged but had been aware of a drop foot since 
that time with associated weakness of the foot and no 
specific back pain.  On examination, the veteran was not in 
acute distress.  He had a palsy of the peroneal division of 
the sciatic nerve and was unable to walk on his heels with an 
associated drop foot.  There was also some weakness in toe 
rise.  Dysesthesias were described in the distribution of the 
peroneal nerve of the foot.  The diagnoses wee pronated foot 
with mild bunion and secondary gout and sciatic palsy 
peroneal division and buttock.  

On VA examination in March 2004, the veteran's history of a 
fall in service was noted and that he was diagnosed as having 
a pinched sciatic nerve at that time.  The veteran reported 
that he had had less pain but continued to have problems with 
his left leg and left foot since then.  He reported numbness 
in the lateral aspect of the left foot.  It was noted that he 
had bunions and frequent callous formations and reported that 
he walked with an unusual gait because of his sciatic nerve 
injury.  He indicated that when the foot became uncomfortable 
with a sort of dull aching feeling, he treated it by 
loosening the laces on his shoes.  The examiner indicted that 
the veteran was observed walking and no abnormality of his 
gait was detected.  Examination of the left foot showed a 
bunion along with callous formations in several areas on the 
lower plantar surface of the foot.  It was noted that he had 
flat foot.  The examiner indicated that the remainder of the 
examination was normal except for some reduction in the fine 
sensation along the lateral aspect of the left foot.  It was 
indicated that deep tendon reflexes were normal.  Peripheral 
pulses along the leg were normal.  The diagnoses included 
drop foot.  

After a careful review of the medical evidence in light of 
the above-noted criteria, the Board finds that a rating in 
excess of 10 percent for left foot drop is not warranted at 
any point since the July 3, 2003 effective date of the grant 
of service connection.  

The medical evidence of record shows that the veteran has 
complained of left foot pain and numbness of the left foot 
with associated drop foot.  The findings show that he is able 
to move the foot, although it was noted on the April 2003 
private medical records that he was unable to walk on his 
heels and had some weakness in toe rise.  On VA examination 
in March 2004, it was indicated that the veteran's gait was 
normal and examination was normal except for some reduction 
in the fine sensation on the lateral aspect of the left foot.  
These findings indicate no more than mild incomplete 
paralysis of the left foot and clearly do not meet the 
criteria for the next higher 20 percent rating under 
Diagnostic Code 8520 which requires moderate incomplete 
paralysis.  See 38 C.F.R. § 4.121a, DC 8520 (2006).  It 
logically follows that no higher rating under this diagnostic 
code.  

As a final point, the Board emphasizes that, in rating the 
disability under consideration, the Board has no alternative 
but to consider the evidence of record, to include the report 
of an examination conducted more than three years ago, prior 
to the grant of service connection for the disability under 
consideration.  While a more contemporaneous examination-
such as the one scheduled for the veteran earlier this year-
may have yielded more detailed findings that may have 
possibly supported for a higher rating, as noted above, the 
veteran did not report to the scheduled examination.  If the 
disability worsens and the veteran is willing to report to an 
examination in connection with a future claim for increase, a 
different outcome may ensue.  At present, however, the record 
simply does not support favorable action on the current 
claim.

For all of the foregoing reasons, the Board concludes that 
record presents no basis for staged rating of left foot drop, 
pursuant to Fenderson, and that the claim for a initial 
rating in excess of 10 percent for the disability must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the competent evidence is against assignment 
of a higher rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for left foot drop 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


